Citation Nr: 1340701	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  08-32 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral elbow disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder, claimed as obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 2001.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the RO.  

In July 2013, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  
The Veteran has alluded to the existence of further evidence that is not of record. 
The appeal is REMANDED to the RO for further development.  The VA will notify the Veteran if further action is required.


REMAND

The case is REMANDED for the following actions:

1.  Request that the Veteran provide signed authorizations for the release of any and all medical records generated by the Laboratory Testing Corporation of America in 2002; AND BY REFERRING PHYSICIAN "DR. V." 

2.  Request that the Veteran provide signed authorizations for the release of any and all sleep and polysomonographic testing conducted in February 2004 and at other times by the Alamo Sleep Center and Respiratory Equipment, Inc.  The referring physician was R. P., M.D.  

The RO must ask the Veteran to provide the address of Dr. R. P. or the facility where he worked; the dates that he treated the Veteran; and the disorders for which he treated the Veteran.  After securing the necessary releases, the RO must request the records of that treatment DIRECTLY from Dr. R. P.  

3.  During his July 2013 hearing, the Veteran identified outstanding medical evidence which could substantiate his claims.  He stated that after service, he was treated by or through the San Antonio VA Medical Center (MC).  He also stated that in February 2002, he was treated through TRICARE for a sleep disorder and that he did receive a CPAP machine.  In addition, he testified that from April to August 2001, he received physical therapy, in part for his elbows, through the Barrett County Medical Center.  The Veteran also stated that he had a private physician, Dr. H., who was treating him currently.  

The RO should obtain the names and addresses of all medical care providers who have treated the Veteran (or medical facilities where the Veteran was treated) since service for an elbow disorder and/or a sleep disorder.  After securing the necessary releases, the RO should request those records DIRECTLY from the medical care providers or facilities identified by the Veteran, including, but not limited to, the San Antonio VAMC; the TRICARE provider through whom the Veteran was treated for a sleep disorder in February 2002;the reports of physical therapy at or through the Barrett County Medical Center from April to August 2001; and the records from his current treating physician, Dr. H.  

PLEASE NOTE:  Records have been obtained from the San Antonio VAMC reflecting the Veteran's treatment from August 2002 through August 2003.  This request is for records other than those in that time frame.

4.  During his hearing, the Veteran testified that since his retirement from the service, he has been employed by the Post Office.  He stated that during that time, he had had therapy for joint and muscle pain.  

The RO should obtain the names and address of the Post Office where the Veteran works (or worked).  Then, after securing the necessary release(s), the RO must ask the Post Office DIRECTLY for the records of all medical treatment obtained by or through the Post Office.  

Such records should include, but are not limited to, a copy of the Veteran's PRE-EMPLOYMENT EXAMINATION.

5.  With respect to the actions in Parts 1, 2, 3, and 4, the following instructions apply:  

a.  The requested treatment records may could include, but are not limited to, reports of office visits, daily clinical records, hospital discharge summaries, consultation reports, X-ray reports, reports of laboratory studies, doctor's notes, nurse's notes, and prescription records.  

b.  The Veteran may provide any of the requested records that he may have in his possession.  

c.  A failure to respond or a negative reply to any request for records must be noted in writing and associated with the claims folder.  

d.  If the records are held by an entity affiliated with the federal government, efforts to obtain the requested records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).

e.  If the requested records are held by an entity not affiliated with the federal government, and those records are unavailable, the RO must notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(e) (2013).

6.  During his hearing, the Veteran testified that during service, he complained to his wife about fatigue.  

Notify the Veteran that he may submit a statement from his wife regarding his fatigue problems and any symptoms she observed, as well as the time frame involved.  

7.  When the actions requested in parts 1, 2, 3, 4, 5, and 6 have been completed, undertake any other indicated development TO INCLUDE ANY MEDICAL EXAMINATIONS DEEMED NECESSARY UNDER THE LAW.  Then readjudicate the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection a bilateral elbow disorder and a sleep disorder, claimed as sleep apnea.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


